                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 SYLVESTER LEON HENDERSON,

                Plaintiff,                                 CIVIL ACTION NO.: 6:19-cv-106

         v.

 CARE CIVIC OF AMERICA; KEITH
 MARLER; COLONEL HOLMES; ROWE;
 and WARDEN ROBERT ADAMS, JR,

                Defendants.


                                           ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 14, 2021, Report and Recommendation, (doc. 8), to which Plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s Order requiring the execution and return

of forms required under his in forma pauperis status. (Doc. 7.) Therefore, the Court ADOPTS

the Report and Recommendation as its opinion. For the reasons discussed by the Magistrate

Judge, Plaintiff’s Complaint is DISMISSED. The Clerk of Court is DIRECTED to CLOSE this

case.

        SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
